ACCEPTED
                                                                   03-13-00790-CV
                                                                           8310659
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                             12/18/2015 4:18:16 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
                No. 03-13-00790-CV

                                           FILED IN
                                    3rd COURT OF APPEALS
          IN THE COURT OF APPEALS        AUSTIN, TEXAS
                                    12/18/2015 4:18:16 PM
       FOR THE THIRD DISTRICT OF TEXASJEFFREY    D. KYLE
                                             Clerk

                 AUSTIN, TEXAS


   T. MARK ANDERSON, AS CO-EXECUTOR OF THE
  ESTATE OF TED M. ANDERSON, AND CHRISTINE
ANDERSON, AS CO-EXECUTOR OF THE ESTATE OF TED
                 M.ANDERSON

                        v.

  RICHARDT. ARCHER, DAVID R. ARCHER, CAROL
 ARCHER BUGG, JOHN V. ARCHER, KAREN ARCHER
         BALL, AND SHERRI ARCHER


    OPPOSED MOTION TO ALLOCATE TIME FOR
              ORAL ARGUMENT

                              Scott R. Kidd
                              State Bar No. 11385500
                              512-330-1713
                              scott@kiddlawaustin.com
                              Scott V. Kidd
                              State Bar No. 24065556
                              512-542-9895
                              svk@kiddlawaustin.com
                              KIDD LAW FIRM
                              819 West 11th Street
                              Austin, TX 78701
                              512-330-1709 (fax)
                        No. 03-13-00790-CV


                 IN THE COURT OF APPEALS

            FOR THE THIRD DISTRICT OF TEXAS

                          AUSTIN, TEXAS


   T. MARK ANDERSON, AS CO-EXECUTOR OF THE
  ESTATE OF TED M. ANDERSON, AND CHRISTINE
ANDERSON, AS CO-EXECUTOR OF THE ESTATE OF TED
                 M.ANDERSON

                                  v.

      RICHARDT. ARCHER, DAVID R. ARCHER, CAROL
     ARCHER BUGG, JOHN V. ARCHER, KAREN ARCHER
             BALL,ANDSHERRIARCHER


       OPPOSED MOTION TO ALLOCATE TIME FOR
                 ORAL ARGUMENT


      Come now Appellants/Cross-Appellees T. Mark Anderson and

Christine Anderson, as Co-Executors of the Estate of Ted Anderson

("Andersons") and file this motion to allocate the time for oral

argument.

1.    On August 4, 2015, this Court notified the parties that this cause

was set for oral argument on September 2, 2015.


                                                                      2
2.    At that time, the Court noted that in past cross-appeals, the

standard time allotment had been 10 minutes for appellants' opening,

15 minutes for appellees/cross-appellants' response and issues on

cross-appeal, 10 minutes for appellants'jcross-appellees' rebuttal and

response to cross-appeal, and 5 minutes for cross-appellants' rebuttal.

3.    On August 17, 2015, Appellees/Cross-Appellants ("the Archers")

filed a Motion to Allocate Time for Oral Argument. The basis of the

motion was that the Andersons had not timely filed a brief to the cross-

appeal and therefore were not entitled to oral argument on the cross-

appeal under TRAP 39.1.

4.    The Andersons did not file a response to the motion to allocate

time for argument. On August 26, 2015, the court granted the Archers'

motion to allocate time for oral argument and allocated 15 minutes for

appellants' opening, 15 minutes for Appellees' response, 5 minutes for

Appellants' rebuttal, and 5 minutes for Appellees'/Cross-Appellees'

issues on cross-appeal.

5.    On August 28, 2015, the Andersons' attorney Gerald McFarlen

filed his motion to withdraw on the basis that his physical, mental or

psychological condition materially impaired his fitness to represent the

Andersons in this appeal. The Court granted that motion on September


                                                                          3
2, 2015. McFarlen had previously filed a motion to continue the oral

argument from its September 2, 2015 setting, which motion the Court

granted on August 31, 2015.

6.    The Andersons' present counsel filed his motion to substitute

attorneys on November 6, 2015. Immediately following the granting of

the motion to substitute by the Court, the Andersons filed their motion

for leave to file Cross-Appellees Brief and tendered that Cross-

Appellees' Brief at that time. The Archers opposed the motion for leave

to file the Cross-Appellees' Brief. On December 8, 2015, the Court

granted the Andersons' motion for leave to file the Andersons' Cross-

Appellees' Brief and the brief was filed on that date.

7.    The Court has now set this case for oral argument on January 27,

2016. Since the Andersons' Cross-Appellees' Brief has now been filed by

leave of Court, the basis for the present allocation of time for oral

argument no longer exists. The Court should allocate time for oral

argument according to its customary practice by allocating 10 minutes

for appellants' opening, 15 minutes for appellees' response and issues

on cross-appeal, 10 minutes for appellants'jcross-appellees' rebuttal

and response, and 5 minutes for cross-appellants' rebuttal.




                                                                     4
8.    The purpose of oral argument is to clarify the written arguments

in the briefs and to respond to questions from the Court. This is to

assist the Court in reaching a proper resolution of the issues on appeal.

Under the current time allocation, the Andersons are allocated no time

to address the issues in the cross-appeal. Inasmuch as the Andersons'

brief on the cross-appeal has been filed with leave of Court, the reason

for the current allocation of argument time no longer exists.

Accordingly, the court should allocate the time as is customary in cross-

appeals so that the Andersons can clarify arguments made in their brief

on the cross-appeal and respond to the Court's questions regarding the

cross-appeal.

      WHEREFORE, the Andersons pray that the Court grant this

motion and allocate the time for oral argument 10 minutes for

appellants' opening; 15 minutes for appellees'I cross-appellants'

response and issues on cross-appeal; 10 minutes for appellants'fcross-

appellees' rebuttal and response; and 5 minutes for cross-appellants'

rebuttal.




                                                                       5


                                                    -------------
                                           KIDD LAW FIRM
                                           819 West 11th Street
                                           Austin, TX 78701
                                           512-330-1709 (fax)        ,..

                                        4f!f!¢M
                                           State Bar No. 11385500
                                           512-330-1713
                                           scott@kiddlawaustin.com
                                           Scott V. Kidd
                                           State Bar No. 24065556
                                           512-542-9895
                                           svk@kiddlawaustin.com

                        Certificate of Conference

      Appellants' counsel has consulted with Appellees' counsel
'""""·ning thl, motlon ondAppellee I'~


                                           SCR.Kidd
                          Certificate of Service

      A copy of this motion was served on Laurie Ratliff by fax this 18th
day of December, 2015.




                                                                           6